IN THE SUPREME COURT OF TENNESSEE
                             AT JACKSON
                     February 5, 2015 Session Heard at Nashville

              STATE OF TENNESSEE v. RICCO R. WILLIAMS

             Appeal by Permission from the Court of Criminal Appeals
                       Circuit Court for Lauderdale County
                       No. 8856    Joe H. Walker III, Judge
                        _____________________________

                 No. W2013-01897-SC-R11-CD – Filed July 14, 2015
                        _____________________________

GARY R. WADE, J., dissenting.

       A majority of this Court has determined that when a defendant is charged with the
offenses of kidnapping and robbery as to different victims during a single criminal
episode, the jury is not entitled to an instruction, pursuant to State v. White, 362 S.W.3d
559 (Tenn. 2012), that in order to convict on the kidnapping charge it must first
determine whether the removal or confinement of the kidnapping victim is “essentially
incidental” to the contemporaneous robbery of another victim. Because I cannot agree
with my colleagues that the White instruction is never applicable to these circumstances,
for the reasons set forth in my separate opinion filed today in State v. Teats, No. M2012-
01232-SC-R11-CD, I must respectfully dissent.

        As in Teats, the proof in this case is subject to different interpretations. On one
hand, a rational juror might conclude that the Defendant and his two accomplices
intended only to rob Mr. and Mrs. Currie, and that any removal or confinement of their
three children was in furtherance of that goal, making it essentially incidental to the
robberies. On the other hand, the evidence could support a finding that the removal or
confinement of the children went beyond that necessary to accomplish the robberies.
Because the proof could be interpreted in different ways, I would reverse each of the
Defendant’s remaining convictions for especially aggravated kidnapping and remand for
a properly instructed jury to determine whether there was a removal or confinement of
the three children that was not essentially incidental to the robberies of Mr. and Mrs.
Currie. See State v. Cecil, 409 S.W.3d 599, 612-13 (Tenn. 2013) (remanding for a new
trial because the question of whether the removal or confinement of a victim is essentially
incidental to an accompanying offense is one for the jury to decide as a matter of fact).


                                                _________________________________
                                                GARY R. WADE, JUSTICE